Abatement Order filed November 14, 2013




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-12-00954-CV
                                 ____________

                            DONALD R. CAIN, Appellant

                                          V.

 PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY, Appellee


                  On Appeal from the Co Civil Ct at Law No 1
                            Harris County, Texas
                       Trial Court Cause No. 1014844

                              ABATEMENT ORDER

      This is an appeal from a judgment signed September 19, 2012. It appears
that the judgment is not final. Specifically, the judgment does not adjudicate
appellee’s counterclaims.

      The Supreme Court of Texas has advised that if an appellate court is
uncertain about the intent of an order to finally dispose of all claims and parties, it
can abate the appeal to permit clarification by the trial court. See Lehmann v.
                                          1
Har-Con Corp., 39 S.W.3d 191, 206 (Tex. 2001).             Texas Rule of Appellate
Procedure 27.2 provides as follows:

      The appellate court may allow an appealed order that is not final to be
      modified so as to be made final and may allow the modified order and
      all proceedings relating to it to be included in a supplemental record.


Tex. R. App. P. 27.2. Accordingly, we order the case abated and remanded to the
trial court for a period of thirty days so that the trial court may clarify whether the
summary judgment is final and to permit the parties to obtain an order or orders
disposing of appellee’s counterclaims, if necessary. A supplemental clerk’s record
containing the trial court’s clarifying order(s) shall be filed with the clerk of this
court within thirty days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental clerk’s record is filed in this court. Additionally, the court will
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing, if a hearing is required, in compliance with this court’s order.
If the parties do not request a hearing within one week of the date of this order, the
court coordinator of the trial court shall set a hearing date and time (to be
completed within the time frame set forth above) and notify the parties of such date
and time.



                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Jamison.
                                           2